EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carrie Roskamp on February 24, 2022.
IN THE CLAIMS – 
	Please REPLACE the current claims to the following:
	“ (Previously Presented)  A compound of formula I:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

I
or a pharmaceutically acceptable salt, hydrate or solvate thereof
	wherein 
X is NH or CH2; 
Y is a single bond, or -CHR5-;
R1 is H, C1-C4 alkyl, or C1-C4 hydroxyalkyl;
R2 and R2′ are each independently H, C1-C4 alkyl, or C1-C4 hydroxyalkyl;
each R3 is independently H, halo, -CF3, C1-C4 alkyl, or C1-C4 alkoxy, or C3 perhaloalkyl;
each R4 is independently H, halo, or C1-C4 alkyl; 
R5 is C1-C4 alkoxy; 
r is integer from 0 to 3; and 


(Previously Presented) The compound of claim 1 wherein X is NH and Y is a single bond.

(Previously Presented) The compound of claim 1 wherein X is CH2 and Y is a single bond.

4-5.	(Cancelled)

(Previously Presented) The compound of claim 1 wherein X is CH2 and Y is -CHR5.

(Currently Amended) The compound of claim [[4]]6 wherein R5 is methoxy.

(Previously Presented) The compound of claim 1 wherein R1 is H or C1-C4 alkyl.

(Cancelled)

(Original) The compound of claim 1 wherein one of R2 and R2′ is H.

(Previously Presented) The compound of claim 7 wherein the other one of R2 and R2′ is C1-C4 alkyl or C1-C4 hydroxyalkyl.

(Cancelled)

(Original) The compound of claim 1 wherein p is 1.

(Currently Amended) The compound of claim [[9]]1 wherein R3 is C1-C4 alkyl.

(Currently Amended) The compound of claim [[9]]1 wherein R3 is methoxy.

(Currently Amended) The compound of claim [[9]]1 wherein R3 is halo.

(Currently Amended) The compound of claim [[9]]1 wherein R3 is CF3.

(Previously Presented) The compound of claim 1 wherein p is 2.

(Previously Presented) The compound of claim 14 wherein both R3 are halo.

(Previously Presented) The compound of claim 14 wherein one of R3 is halo and the other one of R3 is C1-C4 alkyl.

(Previously Presented) The compound of claim 1 wherein at least one of R4 is halo or methyl.

(Cancelled)

(Previously Presented) A compound selected from: 

	
    PNG
    media_image2.png
    197
    175
    media_image2.png
    Greyscale
	,
    PNG
    media_image3.png
    201
    185
    media_image3.png
    Greyscale
	,
    PNG
    media_image4.png
    214
    175
    media_image4.png
    Greyscale
     ,
		Compound 1			    Compound 2		    Compound 3

	
	
    PNG
    media_image5.png
    228
    189
    media_image5.png
    Greyscale
	,
    PNG
    media_image6.png
    225
    186
    media_image6.png
    Greyscale
	,
    PNG
    media_image7.png
    227
    183
    media_image7.png
    Greyscale
        ,




    PNG
    media_image8.png
    204
    165
    media_image8.png
    Greyscale
		,
    PNG
    media_image9.png
    202
    162
    media_image9.png
    Greyscale
	,
    PNG
    media_image10.png
    178
    165
    media_image10.png
    Greyscale
     ,
		Compound 7			   Compound 8			   Compound 9



    PNG
    media_image11.png
    202
    160
    media_image11.png
    Greyscale
		,
    PNG
    media_image12.png
    199
    164
    media_image12.png
    Greyscale
	,
    PNG
    media_image13.png
    203
    171
    media_image13.png
    Greyscale
     ,
	Compound 10			   Compound 11		   Compound 12

	
    PNG
    media_image14.png
    199
    174
    media_image14.png
    Greyscale
	,
    PNG
    media_image15.png
    244
    195
    media_image15.png
    Greyscale
	,
    PNG
    media_image16.png
    205
    161
    media_image16.png
    Greyscale
     ,
	Compound 13			   Compound 14		   Compound 15



    PNG
    media_image17.png
    208
    163
    media_image17.png
    Greyscale
		,
    PNG
    media_image18.png
    210
    163
    media_image18.png
    Greyscale
	,
    PNG
    media_image19.png
    200
    167
    media_image19.png
    Greyscale
      ,
	Compound 16			   Compound 17		   Compound 18



    PNG
    media_image20.png
    250
    189
    media_image20.png
    Greyscale
		,
    PNG
    media_image21.png
    201
    165
    media_image21.png
    Greyscale
	,
    PNG
    media_image22.png
    202
    161
    media_image22.png
    Greyscale
     ,
	Compound 19			   Compound 20		   Compound 21

    PNG
    media_image23.png
    205
    170
    media_image23.png
    Greyscale
	,
    PNG
    media_image24.png
    204
    164
    media_image24.png
    Greyscale
	,
    PNG
    media_image25.png
    202
    164
    media_image25.png
    Greyscale
     ,
	Compound 22			   Compound 23		   Compound 24



    PNG
    media_image26.png
    201
    169
    media_image26.png
    Greyscale
	,
    PNG
    media_image27.png
    202
    170
    media_image27.png
    Greyscale
	,
    PNG
    media_image28.png
    204
    163
    media_image28.png
    Greyscale
     ,
	Compound 25			   Compound 26		   Compound 27



    PNG
    media_image29.png
    201
    163
    media_image29.png
    Greyscale
	,
    PNG
    media_image30.png
    203
    167
    media_image30.png
    Greyscale
	,
    PNG
    media_image31.png
    203
    167
    media_image31.png
    Greyscale
     ,
Compound 28			   Compound 29		   Compound 30

    PNG
    media_image32.png
    204
    163
    media_image32.png
    Greyscale
	,
    PNG
    media_image33.png
    208
    165
    media_image33.png
    Greyscale
	,
    PNG
    media_image34.png
    203
    168
    media_image34.png
    Greyscale
     ,
Compound 31			   Compound 32		   Compound 33



    PNG
    media_image35.png
    203
    165
    media_image35.png
    Greyscale
	,
    PNG
    media_image36.png
    203
    167
    media_image36.png
    Greyscale
	,
    PNG
    media_image37.png
    203
    166
    media_image37.png
    Greyscale
     ,
Compound 34			   Compound 35		     Compound 36



    PNG
    media_image38.png
    204
    165
    media_image38.png
    Greyscale
	,
    PNG
    media_image39.png
    208
    162
    media_image39.png
    Greyscale
,        
    PNG
    media_image40.png
    223
    222
    media_image40.png
    Greyscale
 ,  
Compound 37			   Compound 38		   Compound 39

    PNG
    media_image41.png
    228
    195
    media_image41.png
    Greyscale
	,
    PNG
    media_image42.png
    232
    199
    media_image42.png
    Greyscale
,	
    PNG
    media_image43.png
    236
    203
    media_image43.png
    Greyscale
    ,
Compound 40			   Compound 41		   Compound 42



    PNG
    media_image44.png
    237
    198
    media_image44.png
    Greyscale
   ,
    PNG
    media_image45.png
    239
    201
    media_image45.png
    Greyscale
     ,
    PNG
    media_image46.png
    210
    202
    media_image46.png
    Greyscale
,
Compound 43			   Compound 44		   Compound 45



    PNG
    media_image47.png
    213
    200
    media_image47.png
    Greyscale
	,
    PNG
    media_image48.png
    238
    206
    media_image48.png
    Greyscale
	,
    PNG
    media_image49.png
    233
    196
    media_image49.png
    Greyscale
 ,
Compound 46			   Compound 47		   Compound 48

    PNG
    media_image50.png
    252
    212
    media_image50.png
    Greyscale
	,
    PNG
    media_image51.png
    246
    203
    media_image51.png
    Greyscale
	,
    PNG
    media_image52.png
    251
    209
    media_image52.png
    Greyscale
    ,
Compound 49		  	   Compound 50		    Compound 51


    PNG
    media_image53.png
    248
    210
    media_image53.png
    Greyscale
,	
    PNG
    media_image54.png
    256
    211
    media_image54.png
    Greyscale
	,
    PNG
    media_image55.png
    250
    211
    media_image55.png
    Greyscale
  ,
Compound 52		  	   Compound 53		     Compound 54


    PNG
    media_image56.png
    260
    213
    media_image56.png
    Greyscale
,    
    PNG
    media_image57.png
    255
    218
    media_image57.png
    Greyscale
,	
    PNG
    media_image58.png
    247
    222
    media_image58.png
    Greyscale
,
Compound 55			   Compound 56		   Compound 57
and	
    PNG
    media_image59.png
    252
    227
    media_image59.png
    Greyscale

	Compound 58		
	or a pharmaceutically acceptable salt, hydrate or solvate thereof.

(Previously Presented) A pharmaceutical composition comprising a compound according to claim 1 along with a pharmaceutically acceptable carrier.

(Previously Presented) A method of treating a subject exposed to a Bacillus anthracis toxin comprising: administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising a compound according to claim 1.

(Previously Presented) The compound of claim 23 wherein the compound is selected from: 


    PNG
    media_image11.png
    202
    160
    media_image11.png
    Greyscale
	      ,		
    PNG
    media_image12.png
    199
    164
    media_image12.png
    Greyscale
       ,	
  Compound 10				 Compound 11

    PNG
    media_image28.png
    204
    163
    media_image28.png
    Greyscale
      ,    and	 
    PNG
    media_image29.png
    201
    163
    media_image29.png
    Greyscale

	 Compound 27			  	  Compound 28
or a pharmaceutically acceptable salt, hydrate or solvate thereof.”

Any comments considered necessary by applicant must be submitted no late than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/
02/24/2022